Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	Applicant’s election without traverse of Species I in the reply filed on 4/28/2022 is acknowledged.

Information Disclosure Statement
2.	The information disclosure statement(s) filed between 2/18/2020 and 7/1/2022 is/are in compliance with the provisions of 37 CFR 1.97, and has/have been considered and a copy/copies is/are enclosed with this Office action.
	Certain citations were NOT considered due to the following:  Missing Publication Date for NPL document(s).

Claim Rejections – 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 17 currently recites the limitations of "the index data" and “the convolutional layer; however, there is insufficient antecedent basis for these claimed limitations.  Appropriate correction is required.
	Claims 18-20 are rejected for being dependent upon base claim 17.

Claim Rejections – 35 USC § 102

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1-4, 6-11, 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang (US PGPub 2021/0125070) [hereafter Wang].

6.	As to claim 1, Wang discloses a convolutional neural network processing system (system 100 as shown in Figure 1 implementing neural network architecures I Figures 9-11), comprising: an input layer (neural layers 904-908) configured to receive input data (input image/feature map); a decompressor unit (decoding portions 1014-1022 as shown in Figure 10) configured to receive encoded kernel data (weight coefficients) encoded with a vector quantization process and to generate decompressed kernel data based on the encoded kernel data; a convolutional accelerator (matrix multiplication portion 1024) configured to receive the decompressed kernel data, to receive feature data based on the input data, and to perform a convolution operation on the feature data and the decompressed kernel data; and a fully connected layer (final layer 908) configured to receive convolved data from the convolutional accelerator and to generate prediction data (inference result data) based on the convolved data (Paragraphs 0044, 0054, 0082, 0160-0172).

7.	As to claim 2, Wang discloses the decompressor unit includes a lookup table configured to store codebook data associated with the encoded kernel data (Paragraphs 0036, 0055, 0089, 0164, 0169).

8.	As to claim 3, Wang discloses the decompressor unit includes an index stream buffer (Syntax element decoding portion 1020 and quantized coefficient reconstruction 1016), wherein the encoded kernel data includes index data for retrieving code vectors from the lookup table (Paragraphs 0167, 0169).

9.	As to claim 4, Wang discloses the decompressor unit generates the decompressed kernel data by retrieving code vectors from the lookup table based on the index data (Paragraphs 0167, 0169-0170).

10.	As to claim 6, Wang discloses the codebook data and the index data are generated with the vector quantization process (Paragraphs 0163-0164).

11.	As to claim 7, Wang discloses multiple convolution accelerators (matrix multiplication portion 1024 for each of layers 904-908), wherein the decompressor unit is configured to store codebook data for the multiple convolution accelerators simultaneously (Paragraphs 0160-0161, 0163-0164, 0171).

12.	As to claim 8, Wang discloses the input data is image data from an image sensor (Paragraph 0054).

13.	As to claim 9, Wang discloses the prediction data identifies features in the image data (Paragraphs 0054, 0160).

14.	As to claim 10, Wang discloses multiple convolutional accelerators defining multiple convolution layers of a convolutional neural network (Paragraphs 0160-0161, 0163-0164, 0171).

15.	As to claim 11, Wang discloses all claimed subject matter as disclosed with respect to the above comments/citations of claims 1-4.

16.	As to claim 16, Wang discloses generating prediction data (recognition result/inference result) with the convolutional neural network based on the feature data and the decompressed kernel data (Paragraphs 0054, 0084, 0160-0161, 0171-0172).

17.	As to claims 17-20, Wang discloses all claimed subject matter as disclosed with respect to the above comments/citations of claims 1-2 and 8-9.

Claim Rejections – 35 USC § 103
18.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


19.	Claims 12-14 are rejected under 35 U.S.C 103 as being unpatentable over Wang (US PGPub 2021/0125070) [hereafter Wang] in view of the Examiner’s Official Notice.

20.	As to claim 12, Wang discloses the convolutional neural network is implemented on a system on chip (Paragraphs 0046, 0180).
	It is however noted that Wang fails to particularly disclose receiving the encoded kernel data from a source external to the system on chip.  Official Notice is taken that receiving encoded kernel data by a system-on-chip from external sources is a well-known and established technique in the art.
	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include receiving the encoded kernel data from a source external to the system on chip in order to yield predictable results of reducing the size and memory requirements for the system-on-chip through enabling reception of encoded functional data from external sources.  

21.	As to claim 13, Wang discloses the encoded kernel data includes the codebook data (Paragraphs 0164, 0166).

22.	As to claim 14, Wang discloses the encoded kernel data includes second codebook data (codebook data for weights corresponding to the various layers 904-908) for a second convolutional accelerator of the convolutional neural network (Paragraphs 0160-0161, 0169-0171). 

Claim Objections
23.	Claims 5 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
24.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S OSINSKI whose telephone number is (571) 270-3949.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



MO
/MICHAEL S OSINSKI/Primary Examiner, Art Unit 2664